United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2425
                                 No. 15-2426
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                           Andrew Michael Christensen

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                    Appeals from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                            Submitted: January 22, 2016
                              Filed: March 2, 2016
                                  [Unpublished]
                                 ____________

Before LOKEN, MURPHY, and BYE, Circuit Judges.
                           ____________

PER CURIAM.

       While Andrew Christensen was concurrently serving two periods of supervised
release on federal criminal sentences, he admitted to the district court1 that he had

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
violated his release conditions in both cases. The court revoked both supervised
release terms, and imposed concurrent revocation sentences of 24 months in prison
and 12 months of supervised release. On appeal, Christensen contends that the
revocation sentences are substantively unreasonable. Upon careful review of the
record, including the court’s weighing of relevant sentencing factors at the revocation
hearing, we find no basis to conclude that the court abused its discretion. See United
States v. Miller, 557 F.3d 910, 915-16 (8th Cir. 2009) (standard of review). The
judgment is affirmed, and we grant counsel leave to withdraw.
                        ______________________________




                                         -2-